Citation Nr: 0103861
Decision Date: 02/07/01	Archive Date: 03/12/01

DOCKET NO. 99-15 705               DATE  FEB 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Whether a July 31, 1975, rating decision was clearly and
unmistakably erroneous in failing to adjudicate the issue of
entitlement to service connection for a skin disorder.

REPRESENTATION 

Appellant represented by: Oklahoma Department of Veterans Affairs 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from August 1964 to
August 1968. This case comes before the Board of Veterans' Appeals
(Board) on appeal from a rating action of the Department of
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In a statement received in July 1996, the veteran raised the issue
of entitlement to service connection for exposure to Agent Orange.
Additionally, in a statement received in July 1998, the veteran
raised the issue of entitlement to an increased rating for his
service-connected skin disorder. These issues have not been
developed for appellate review and are referred to the RO for
appropriate disposition.

Additionally, in a statement received in July 1998, the veteran
requested "back pay" for his service-connected skin disorder "under
section 503 by reason of administrative error." The provisions of
38 U.S.C.A. 503(a) (West 1991) provide:

If the Secretary determines that benefits administered by the
Department have not been provided by reason of administrative error
on the part of the Federal Government or any of its employees, the
Secretary may provide such relief on account of such error as the
Secretary determines equitable, including the payment of moneys to
any person whom the Secretary determines is equitably entitled to
such moneys.

Accordingly, any petition for equitable relief under this section
must be submitted directly to the Secretary of the Department of
Veterans Affairs (hereinafter Secretary), as only the Secretary can
grant such relief. The Board has no jurisdiction to grant equitable
relief.

2 -

FINDINGS OF FACT

1. The veteran's original Application for Compensation or Pension,
was received in May 1975. It did not include a claim of entitlement
to service connection for a skin disorder.

2. The rating action dated on July 31, 1975 was reasonably
supported by the evidence on file at that time and prevailing legal
authority.

CONCLUSION OF LAW

The July 31, 1975 rating decision was not clearly and unmistakably
erroneous in failing to adjudicate the issue of entitlement to
service connection for a skin disorder, and is final. 38 U.S.C.A.
7105 (West 1991); 38 C.F.R. 3.104, 3.105 (2000); 38 U.S.C. 310
(1975); 38 C.F.R. 3.303, 3.151, 3.155 (1975).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal no history,
complaints, or findings of a skin disorder on his service entrance
examination in August 1964. A clinical entry dated in March 1966,
reported an eczematous-type lesion on the back of the veteran's
right leg. It was noted that the lesion was "clearing with a self
purchased antifungal preparation." On the veteran's service
discharge examination dated in July 1968, he stated that he did not
have a history of skin diseases, and examination of the skin was
negative for abnormalities.

The veteran's Application for Compensation or Pension was received
in May 1975. He indicated that he was filing a claim for
entitlement to service connection for hearing (loss), high blood
pressure, heart murmur, color blindness, and flat feet. The veteran
stated that he had been treated in service for high blood pressure,
chest

- 3 -

pain, and a fast heart beat while in service. The veteran's claim
made no mention of a skin disorder, either as a claim for
entitlement to service connection or as being treated while in
service or subsequent thereto. A VA examination conducted in June
1975, was negative for any findings or complaints of a skin
disorder. A July 1975 rating decision did not address the veteran's
entitlement to service connection for a skin disorder.

Analysis

The July 31, 1975, decision was not appealed and therefore, it is
final. See 38 U.S.C.A. 7105; 38 C.F.R. 3.104. Applicable
regulations provide that previous determinations which are final
and binding, including decisions concerning service connection,
will be accepted as correct in the absence of clear and
unmistakable error. Id. Where evidence establishes such error, the
prior decision will be reversed or amended. 38 C.F.R. 3.105.

The United States Court of Appeals for Veterans Claims (hereinafter
Court) has propounded a three-pronged test to determine whether a
clear and unmistakable error is present in a prior determination:

(1) "[e]ither the correct facts, as they were known at the time,
were not before the adjudicator (i.e., more than a simple
disagreement as to how the facts were later evaluated) or the
statutory or regulatory provisions extant at the time were
incorrectly applied," (2) the error must be "undebatable" and of
the sort "which, had it not been made, would have manifestly
changed the outcome at the time it was made," and (3) a
determination that there was [clear and unmistakable error] must be
based on the record and law that existed at the time of the prior
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v.
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

4 -

The Court has also stated that clear and unmistakable error is a
very specific and rare kind of "error." Fugo v. Brown, 6 Vet. App.
40, 43-4 (1993), citing Russell, 3 Vet. App. at 313. It is the kind
of error of fact or law that, when called to the attention of later
reviewers, compels the conclusion to which reasonable minds could
not differ, that the result would have been manifestly different
but for the error. Id. Thus, even where the premise of error is
accepted, if it is not absolutely clear that a different result
would have ensued, the error complained of cannot be ipso facto,
clear and unmistakable.

In this case, the veteran argues that the July 1975 rating decision
was clearly and unmistakably erroneous as it did not consider the
issue of entitlement to service connection for a skin disorder. The
veteran argues that the evidence of record raised the issue of
entitlement to service connection for a skin disorder, and
therefore, the RO should have considered the issue. The evidence
then available shows that the issue of entitlement to service
connection for a skin disorder neither had been raised, nor is it
shown that had it been raised, that service connection necessarily
would have been granted.

The veteran's Application for Compensation or Pension was received
in May 1975. See 38 C.F.R. 3.151 (1975) (a specific claim in the
form prescribed by the VA must be filed in order for benefits to be
paid). He indicated that he was filing a claim for entitlement to
service connection for hearing loss, high blood pressure, heart
murmur, color blindness, and flat feet. The veteran stated that he
had been treated in service for high blood pressure, chest pain,
and a fast heart beat while in service. However, the veteran's
claim for disability benefits made no mention of a skin disorder,
either as a claim for entitlement to service connection or as a
disorder that was treated while in service or subsequent thereto.
Accordingly, a formal claim for entitlement to service connection
for a skin disorder was not filed prior to the rating decision
dated in July 1975.

The veteran contends that the RO should have considered his service
medical records, to include the clinical notation dated in 1966, as
an informal claim for

5 - 

entitlement to service connection for a skin disorder. At the time
of the rating decision dated in July 1975, the law provided that:

[a]ny communication or action, indicating an intent to apply for
one or more benefits under the laws administered by the [VA] from
a claimant, his duly authorized representative, a Member of
Congress, or some person acting as next friend of a claimant who is
not sui juris may be considered an informal claim. Such informal
claim must identify the benefit sought. Upon receipt of an informal
claim, if a formal claim has not been filed, an application form
will be forwarded to the claimant for execution.

38 C.F.R. 3.155(a) (1975). The veteran's service medical records
can not constitute an informal claim. There is no indication in the
service medical records indicating an intent to apply for VA
disability benefits for a skin disorder, nor do the service medical
records otherwise identify the benefit sought. Accordingly, an
informal claim for entitlement to service connection for a skin
disorder was not filed prior to the rating decision dated in July
1975. On this basis, the Board finds that the correct facts, as
they were known at the time, were before the RO and the regulatory
provisions in effect at the time of the July 1975 rating decision
were correctly applied. See Damrel, 6 Vet. App. at 245.

The veteran contends that as his service medical records showed
treatment for a skin disorder while in service, service connection
was warranted in July 1975. The law provides that service
connection may be established for a chronic disability resulting
from disease or injury incurred in or aggravated by service. 38
U.S.C. 310 (1971); 38 C.F.R. 3.303 (1975). Although the service
medical records show treatment for a skin disorder in March 1966,
chronicity of this disorder was not shown in service. See 38 C.F.R.
3.303(b) (1975). Additionally, the VA examination conducted in June
1975, was negative for complaints or findings of a current skin
disorder. Accordingly, continuity of symptomatology was not shown
subsequent to service discharge. Id. Thus, there is no evidence of
record

- 6 -

that, with application of the facts and regulations in effect at
the time of the 1975 rating decision, the outcome would have been
manifestly different but for the alleged error. See Damrel, 6 Vet.
App. at 245.

The rating decision of July 31, 1975, was based on the correct
facts as they were known at that time. The rating decision
considered all of the evidence which was of record at that time and
was reasonably supported by the evidence then of record. Therefore,
from a review of the evidence available at the time of the July
1975 rating decision, it is clear that the RO had a reasonable
basis for not adjudicating the issue of entitlement to service
connection for a skin disorder. The veteran had not filed either a
formal or an informal claim with regard to that benefit.
Additionally, a chronic skin disorder was not shown in service, nor
was continuity of symptomatology alleged or found prior to the July
1975 rating decision. Accordingly, the RO's failure to adjudicate
the issue of entitlement to service connection for a skin disorder
in the July 1975 rating decision, was not clearly and unmistakably
erroneous.

In reaching this decision the Board considered that the veteran
might benefit from the doctrine of reasonable doubt pointing to an
allowance of the claim. The appellant's theory of the case,
however, is that the rating decision in 1975 was clearly and
unmistakably erroneous. As such, the evidentiary threshold detailed
in the Court's decision in Russell must be met, and the lowered
standard presented under the "reasonable doubt" doctrine is
inapplicable.

ORDER

The veteran's claim of whether a July 31, 1975, rating decision was
clearly and unmistakably erroneous in failing to adjudicate the
issue of entitlement to service connection for a skin disorder is
denied.

7 -

REMAND

The Board notes that service connection was denied for post-
traumatic stress disorder by a rating decision dated in February
1999. The veteran was notified of this decision, and his no' ice of
disagreement to this action was received in February 1999. A
statement of the case has not, however, been issued. While it is
true that the veteran has not submitted a timely substantive
appeal, the Board is obligated to remand this issue to the RO for
the issuance of a statement of the case and notification of
appellate rights. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is remanded to the RO for the following
action:

Appropriate action, including issuance of a statement of the case
and notification of the veteran's appellate rights, is necessary
with regard to the issue of entitlement to service connection for
post-traumatic stress disorder. 38 C.F.R. 19.26 (2000). The veteran
and his representative are reminded that to vest the Board with
jurisdiction over this issue, a timely substantive appeal to the
February 1999 rating decision denying this claim must be filed. 38
C.F.R. 20.202 (2000). If the veteran perfects the appeal as to this
issue, the claim should be returned to the Board for appellate
review, if otherwise in order.

No action is required by the veteran until he receives further
notice; however, he may present additional evidence or argument
while the case is in remand status at the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

DEREK R. BROWN 
Member, Board of Veterans' Appeals

8 -



